Citation Nr: 1020018	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left elbow fracture (minor). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
January 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
tinnitus, and granted service connection for residuals of a 
left elbow fracture, assigning a disability evaluation of 10 
percent, effective November 28, 2006.  The Veteran presented 
testimony at a hearing before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.  

The Board notes that, since the January 2008 statement of the 
case, additional evidence has been associated with the claims 
file.  However, in May 2009 and June 2009, the Veteran 
submitted waivers of RO consideration.  Therefore, the newly 
submitted evidence will be considered in this decision.  38 
C.F.R. § 20.1304 (2009).

The claim of entitlement to service connection for a left 
forearm condition has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See January 2008 Statement in Support of Claim.  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred in, or caused by, his 
active service. 




2.  The Veteran's residuals of a left (minor) elbow fracture 
is productive of limitation of pronation with motion lost 
beyond the last quarter of the arc such that the hand does 
not approach full pronation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009). 

2.  The criteria for an initial disability rating of 20 for 
residuals of a left elbow fracture have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5205-5213 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In regard to his claim for service connection for tinnitus, 
as the Board is herein granting service connection, any 
failure in notifying or assisting him with regard to this 
claim is harmless error.  

In regard to his left elbow claim, the Veteran is challenging 
the initial evaluation assigned following the grant of 
service connection for residuals of a left elbow fracture.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in December 2006 before 
service connection was granted was legally sufficient, VA's 
duty to notify has been satisfied with regard to this claim.

Regarding the duty to assist, the RO has obtained the 
Veteran's VA and private treatment records and provided him 
with a VA examination.  The Board notes that, since his most 
recent VA examination in April 2007, the Veteran has reported 
that his residuals of a left elbow fracture have worsened.  
However, the Board finds that a remand for a new VA 
examination is not necessary in this case.  In this regard, 
the Board notes that the evidence of record, including the 
April 2007 VA examination report, VA treatment records dated 
from July 2008 to April 2009, private treatment records from 
Dr. Brian H. Fingado dated through April 2009, the May 2009 
hearing transcript, and the Veteran's statements in support 
of his claim, adequately describe the current level of 
disability resulting from his residuals of a left elbow 
fracture.  As such, the Board finds that no prejudice results 
to the Veteran in adjudicating his claim on the evidence of 
record, as this evidence adequately addresses the pertinent 
rating criteria and is sufficient for the Board to consider 
the functional effects of his residuals of a left elbow 
fracture.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection for Tinnitus

The Veteran contends that service connection for tinnitus is 
warranted because he developed this condition during service 
due to acoustic trauma.  Specifically, he has reported that, 
during service, he was exposed to 1) heavy equipment and 
generator noise while serving in the second infantry 
division, where he was in charge of tool and equipment 
inventory, 2) to heavy equipment noise, including noise from 
1,000-gallon water transport trucks, while serving in the 
first infantry division, and 3) artillery noise on the 
shooting range.  Moreover, the Veteran has reported 
experiencing ringing in his ears on a regular basis since 
service (i.e., since 1984 or 1985), which has affected his 
hearing and his ability to concentrate.  Finally, the Veteran 
has reported that he underwent left ear surgery in 1996, but 
that this procedure did not alleviate the ringing in his 
ears.  The Veteran's DD-214 indicates that he was a motor 
transport operator and received decorations for being a 
marksman (M-16 rifle and .45 caliber pistol) and a hand 
grenade expert.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Service treatment records indicate that the Veteran did not 
receive treatment for tinnitus during service.  However, 
during treatment in March 1984, the Veteran reported having a 
"clogged up ear," which was diagnosed as a cold.   

Post-service, in September 1996, the Veteran underwent a left 
ear exploration, stapelectomy, and tracheus graft at Memorial 
Hospital.  The doctor noted that the Veteran had a history of 
hearing loss, and the Veteran reported worsening tinnitus 
over the past year, mostly in his left ear.  The final post-
surgical diagnosis was left ear conductive hearing loss, rule 
out otosclerosis. 

In June 2007, the Veteran's sister submitted a statement 
reporting that the Veteran had complained of noise and 
ringing in his ear since the mid-1980s, prior to his 
discharge from service.  She stated that the Veteran had also 
complained of difficulty hearing, and had indicated that 
because of the ringing and humming in his ears, he sometimes 
found it difficult to concentrate.  She went on to report 
that, on several occasions following separation from service, 
the Veteran had also mentioned that he thought he was hearing 
unusual sounds.  Finally, his sister reported that the 
Veteran eventually sought medical attention for his ear 
problems, including undergoing ear surgery in 1996, but that 
he had since reported that the ringing/humming persisted and 
affected his hearing.  

In June 2009, Dr. Bruce W. Weissman submitted a nexus 
statement.  Although this statement does not indicate what 
the Veteran's current disability was, Dr. Weissman did note 
that the Veteran had duty in the motor pool, where he was 
exposed to loud noises.  

Finally, at his May 2009 hearing, the Veteran reported that 
he never used hearing protection during service.  He also 
reported that, during service, he was exposed to heavy 
equipment noise while working in motor transport and with the 
water detachment company, and to gunfire noise on the 
shooting range. Moreover, the Veteran reported that he has 
not had significant noise exposure since service, as he has 
worked in department stores and at desk jobs doing social 
work.  Additionally, the Veteran stated that the ringing in 
his ears began in 1984 or 1985, and that he did not initially 
seek medical treatment for this condition because he thought 
it was a common thing.  Finally, the Veteran reported that 
the only real treatment he had undergone for the ringing in 
his ears was the 1996 left ear stapelectomy surgery.  

The Board finds no reason to doubt the credibility of the 
Veteran in reporting his exposure to noise during service.  
His records are internally consistent, and it is facially 
plausible that he was exposed to noise while in service, 
especially given his duties as a motor transport operator and 
his training as a marksman and hand grenade expert.  The 
Veteran is also competent to report the symptoms of tinnitus.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of 
observable symptomatology).  Competent testimony is limited 
to that which the witness has actually observed, and is 
within the realm of his personal knowledge; such knowledge 
comes to a witness through use of his senses as that which is 
heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  It is within the Veteran's realm of 
personal knowledge whether he has ringing and humming in his 
ears.  Moreover, the Veteran has consistently reported that 
the ringing in his ears has continued since service, as is 
evidenced by his and his sister's statements, his hearing 
testimony, and his private medical records, and which is 
further bolstered by his military duty assignment to the 
motor transport unit.  As the Veteran has reported that the 
ringing in his ears began in service and has continued until 
present, no medical opinion as to the etiology of tinnitus is 
necessary to grant service connection.  See 38 C.F.R. 
§ 3.303(b).

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102 (2009).  Therefore, the Veteran's claim for service 
connection for tinnitus is granted.  


III. Increased rating for Residuals of a Left Elbow Fracture

The Veteran was initially granted service connection for 
residuals of a left elbow fracture (minor) in May 2007 and 
was assigned a 10 percent disability rating under 38 C.F.R. § 
4.71a, DC 5213-5206, effective November 28, 2006, the day his 
claim was received.  The Veteran disagrees with this rating 
assignment and contends that a higher rating is warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  However, as discussed below, because 
the level of impairment associated with the Veteran's left 
elbow disability has been relatively stable throughout the 
appeal period, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
The United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of, or overlapping with, the symptomatology of the other 
conditions.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27.  


A.  Factual History

In October 2006, the Veteran sought private treatment from 
Dr. Brian H. Fingado for his left elbow disability.  Dr. 
Fingado noted that the Veteran had flexion limited to 130 
degrees, extension limited to 20 degrees, supination limited 
to 45 degrees, and full pronation of 80 degrees.  Dr. Fingado 
also reported that the Veteran demonstrated no evidence of 
thenar, hypothenar, or interosseous muscle wasting, and had 
5/5 strength.  X-rays revealed that the Veteran had 
significant post-traumatic osteoarthritis, primarily to the 
radiocapitellar joint, with what appeared to be a large loose 
body anteriorly to the radiocapitellar joint, and posterior 
osteophytes to the tip of the olecranon process.  Based on 
this examination and the x-ray results, Dr. Fingado diagnosed 
the Veteran with post-traumatic osteoarthritis of the left 
elbow with loose bodies. 

A November 2006 magnetic resonance imaging (MRI) report from 
Dr. Cary J. Hoffman reveals that the Veteran had evidence of 
post-traumatic and post-surgical changes to the left elbow.  
Specifically, the MRI revealed deformity and remodeling of 
the radial head, thinning and attenuation of the proximal 
fibers of the common extensor tendon complex, minimal 
tendinosis/tendinopathy of the proximal fibers of the common 
flexor tendon complex, and tendinosis/tendinopathy and 
degenerative enthesopathic change involving the distal 
triceps tendon.  

A March 2007 VA x-ray report revealed no fractures or 
dislocations, mild narrowing of the interarticular spaces, a 
small calcification from the lateral-humeral condyle, and a 
deformity of the palmar aspect of the olceranon process, most 
likely related to trauma.  The interpreting doctor assessed 
the Veteran as having mild calcific tendinitis, a fracture 
deformity of the olecranon process, and previous trauma of 
the radius and ulna, but reported that there was no acute 
bony or soft body pathology.   

In April 2007, the Veteran was afforded a VA examination of 
his elbow.  At the outset, the examiner noted that the 
Veteran was right hand dominate.  The Veteran reported 
weakness, stiffness, swelling, increased heat, giving way, 
and locking of the left elbow.  The Veteran also reported 
having flare-ups about once a month, during which time his 
left elbow use was restricted and he had to use a canvas 
brace.  The Veteran also indicated that his left elbow 
condition affected his daily activities insofar as he had to 
decrease his sports activity and, during flare-ups, had 
difficulty with personal hygiene and doing chores.  The 
examiner noted that the Veteran had no neurovascular deficits 
of the left upper extremity distal to the elbow.  

On examination, the Veteran had range of motion from 5 
degrees of extension to 130 degrees of flexion, with pain 
beginning at 100 degrees; supination of 15 degrees out of 85; 
and pronation of 45 degrees out of 80.  After repetitive 
motion, the Veteran's range of motion was further decreased 
by pain such that he only demonstrated 120 degrees of 
flexion, supination to 10 degrees, and pronation to 40 
degrees.  The examiner noted, however, that repetitive motion 
had no affect on the Veteran's coordination, fatigueability, 
endurance, or strength.  Finally, the examiner indicated that 
any opinions as to a further reduction of range of motion 
during flare-ups would be based on speculation, and as such, 
did not provide any such opinions.  

A July 2008 VA x-ray report revealed degenerative changes, 
including enthesopathic changes involving the epithrochlea 
and a corticated ossicle interposed between the lateral 
aspect of the head of the radius and the capitellum.  The 
interpreting doctor reported that there were no changes from 
the March 2007 x-ray results.   

During VA treatment in July 2008, the Veteran reported having 
a history of left elbow arthritis, status post surgery from a 
dislocated elbow in 1982, and stated that he now had severe 
left elbow pain after exertion about twice a year, as well as 
elbow pain with movement for the past two days.  On 
examination, the Veteran had minimal warmth, pain on 
extension and flexion, no pain with passive range of motion, 
and no fluid accumulation in the elbow; x-rays revealed no 
fractures.  The doctor diagnosed the Veteran with possible 
reactive osteoarthritis with no evidence of a septic elbow 
joint, and possible gout without fluid to remove at this 
time.  

During VA treatment in August 2008, the Veteran reported 
having continuing left elbow pain and stiffness, but 
indicated that he was no longer having swelling.   After 
examining the Veteran, the doctor diagnosed him with left 
elbow pain, status post fracture/dislocation, and referred 
him to the hand clinic.  

On April 10, 2009, the Veteran presented to the emergency 
department with left elbow pain and swelling, reporting a 
history of left elbow trauma, status post fixation, with 
swelling, an inability to move his hand, and increasing pain 
over the past ten days.  The doctor noted that the Veteran 
was unable to extend or flex his elbow, and had tenderness 
medially with erythema and warmth.  He was assessed as having 
possible gout with no sign of infection.  

Three days later, the Veteran returned to the emergency 
department for follow up treatment.  On examination, he had 
range of motion of the left elbow from 20 degrees of 
extension to 110 degrees of flexion, slight warmth and 
swelling, and some tenderness over the radial head.  The 
doctor assessed him as having an old fracture involving the 
head of the radius with hypertrophic changes and some 
deformity of the joint space; the doctor also ruled out gout 
and recommended that the Veteran be evaluated for possible 
exploration/scope of the joint.  

Later that month, the Veteran again sought treatment from Dr. 
Fingado, reporting worsening pain and progressive loss of 
motion of the elbow.  The Veteran indicated that his elbow 
condition had been relatively stable until a month ago, when 
he suddenly began having a popping sensation and his elbow 
became markedly swollen and more painful.  The Veteran also 
reported experiencing heat, weakness, and a decreased range 
of motion.  In this regard, the Veteran reported that the 
pain was dull, but constant, and increased with activity to 
moderate/severe intensity.  Dr. Fingado noted that the left 
elbow was swollen, particularly over the lateral aspect, and 
was tender to palpation over the radiocapitellar joint.  

On examination, the Veteran's flexion was limited to 125 
degrees, his extension was limited to 30 degrees, he had 
pronation of 60 degrees, and he had supination of 45 degrees.  
X-rays revealed that the Veteran had large anterior loose 
bodies, which likely represented the anterior lip of the 
humeral head, and some loose bodies posteriorly; significant 
radiocapitellar arthritis; subchondral cyst formation within 
the capitellum; and early signs of ulnohumeral 
osteoarthritis.  Based on his examination and x-ray results, 
Dr. Fingado diagnosed the Veteran with advanced 
radiocapitellar arthritis, loose bodies, and early 
ulnohumeral osteoarthritis of the left elbow. 

During VA treatment in May 2009, the Veteran reported having 
dull pain in his left elbow and indicated that his most 
recent left elbow flare-up was in April 2009, when he sought 
emergency treatment.  The Veteran also reported that his 
elbow was feeling much better, although he had a decreased 
grip.  On examination, the Veteran demonstrated range motion 
from zero degrees of extension to 120 degrees of flexion, 
full pronation, and supination to five degrees.  The doctor 
noted that the Veteran's radial head was tender to palpation, 
but that there was no effusion or erythema, and diagnosed the 
Veteran with left elbow pain and likely osteoarthritis. 

Finally, at his May 2009 Board hearing, the Veteran reported 
that his left elbow condition had deteriorated greatly since 
2007.  In this regard, he stated that he was receiving 
treatment approximately three times a year for flare-ups, and 
that during such flare-ups, his activities of daily living 
were affected insofar as he had difficulty maintaining 
personal hygiene, doing chores such as cleaning, and in 
general, using his upper left extremity in any manner, 
including to cut his own food.  The Veteran indicated that he 
occasionally used a brace for his elbow, and that even when 
he was not experiencing a flare-up, he had a dull pain in his 
elbow.  Finally, the Veteran reported that although he 
experienced pain on flexion and extension, the greatest 
problem he had in regard to limitation of motion was his 
limited pronation. 


B.  DC 5206

At the outset, the Board notes that the diagnostic codes that 
focus on the elbow and forearm are 38 C.F.R. § 4.71a, DCs 
5206 to 5213.  The Board also notes that the Veteran's left 
arm is documented to be his "minor" arm for the purposes of 
applying the rating criteria.  See April 2007 VA examination 
report.  Finally, the Board notes that the normal range of 
motion of the elbow is from 0 degrees on extension and to 145 
degrees on flexion; normal forearm pronation is from 0 
degrees to 80 degrees; and normal forearm supination is from 
0 degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the Veteran.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the 
maximum rating for limitation of motion of a joint has 
already been assigned, a finding of pain on motion cannot 
result in a higher rating.  Id.  

As noted above, the Veteran's residuals of a left elbow 
fracture (minor) have been assigned a 10 percent disability 
evaluation under 38 C.F.R. § 4.71a, DC 5213-5206.  
Under 38 C.F.R. § 4.71a, DC 5206, which rates the elbow based 
on limitation of flexion of the forearm, for the minor arm, a 
10 percent rating is warranted for flexion limited to 100 
degrees; a 20 percent rating is warranted for flexion limited 
90 degrees and flexion limited to 70 degrees; a 30 percent 
rating is warranted for flexion limited to 55 degrees; and a 
40 percent rating is warranted for flexion limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5206.

The Board finds that a rating in excess of 10 percent for the 
Veteran's residuals of a left elbow fracture is not warranted 
under DC 5206.  In reaching this determination, the Board 
finds it significant that, even taking pain on motion into 
consideration, as required by DeLuca, the Veteran has 
demonstrated, at worst, flexion limited to 100 degrees.  In 
this regard, the Board notes that the Veteran demonstrated 
flexion limited to only 130 degrees during private treatment 
with Dr. Fingado in October 2006 and at his April 2007 VA 
examination; 120 degrees after repetitive motion at his April 
2007 VA examination and during VA treatment in May 2009; 110 
degrees during VA treatment in April 2009; and pain beginning 
at 100 degrees of flexion at his April 2007 VA examination.  
Significantly, however, although the Veteran has reported 
having pain on flexion, even taking such pain on motion into 
consideration, at no point has the Veteran demonstrated 
flexion limited to 90 degrees or less.  As such, he is not 
entitled to a higher rating under DC 5206.  



C.  DC 5207

Under 38 C.F.R. § 4.71a, DC 5207, which rates the elbow based 
on limitation of extension of the forearm, for the minor arm, 
a 10 percent rating is warranted for extension limited to 45 
degrees and extension limited to 60 degrees; a 20 percent 
rating is warranted for extension limited to 75 degrees and 
extension limited to 90 degrees; a 30 percent rating is 
warranted for extension limited to 100 degrees; and a 40 
percent rating is warranted for extension limited to 110 
degrees.  38 C.F.R. § 4.71a, DC 5207.  

The Board finds that a rating in excess of 10 percent for the 
Veteran's residuals of a left elbow fracture is not warranted 
under DC 5207.  In reaching this determination, the Board 
finds it significant that, even taking pain on motion into 
consideration, as required by DeLuca, the Veteran has 
demonstrated, at worst, extension limited to 30 degrees.  In 
this regard, the Board notes that the Veteran demonstrated 
extension limited to only 5 degrees at his April 2007 VA 
examination; 20 degrees during private treatment with Dr. 
Fingado in October 2006 and during VA treatment in April 
2009; and 30 degrees during treatment with Dr. Fingado in 
April 2009.  Moreover, in May 2009, the Veteran demonstrated 
full extension of the left elbow.  Accordingly, while the 
Board notes that the Veteran has reported having pain on 
extension, even taking such pain on motion into 
consideration, at no point during this appeal has the Veteran 
demonstrated extension limited to 75 degrees or more.  As 
such, he is not entitled to a rating in excess of 10 percent 
under DC 5206.  


D.  DC 5208

Under 38 C.F.R. § 4.71a, DC 5208, a 20 percent rating may be 
assigned where flexion of the forearm is limited to 100 
degrees and extension of the forearm is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5208.  As discussed above, 
however, while the Veteran has demonstrated flexion limited 
to, at most, 100 degrees of flexion, at no point has he 
demonstrated extension limited to more than 30 degrees.  
Accordingly, because he has not demonstrated extension 
limited to 45 degrees, he is not entitled to a higher rating 
under DC 5208.  

E. DC 5213

Under 38 C.F.R. § 4.71a, DC 5213, which rates the elbow based 
on impairment of supination or pronation, for the minor arm, 
a 10 percent rating is assigned for limitation of supination 
to 30 degrees or less; a 20 percent rating is assigned for 
limitation of pronation with motion lost beyond the last 
quarter of the arc such that the hand does not approach full 
pronation, or with motion lost beyond the middle of the arc; 
a 20 percent rating is also assigned for loss of supination 
or pronation due to bone fusion where the hand is a) fixed 
near the middle of the arc or in moderate pronation, or b) 
where the hand is fixed in full pronation; and a 30 percent 
rating is assigned for loss of supination or pronation due to 
bone fusion where the hand is fixed in supination or 
hyperpronation.  38 C.F.R. § 4.71a, DC 5213.  As noted above, 
normal forearm pronation is from 0 degrees to 80 degrees, and 
normal forearm supination is from 0 degrees to 85 degrees.  
38 C.F.R. § 4.71, Plate I.  

The Board finds that the Veteran's residuals of a left elbow 
fracture warrant a rating of 20 percent under DC 5213.  In 
reaching this determination, the Board finds it significant 
that the Veteran demonstrated pronation limited to 60 degrees 
during treatment with Dr. Fingado in April 2009, and 
pronation limited to 45 degrees, with an additional 5 degrees 
lost with repetitive motion (i.e., pronation limited to 40 
degrees with repetitive motion) at his April 2007 VA 
examination.  Accordingly, because the Veteran has 
demonstrated limitation of pronation with motion lost beyond 
the last quarter of the arc such that the hand does not 
approach full pronation (i.e., motion lost beyond 60 
degrees), and motion lost beyond the middle of the arc (i.e., 
beyond 40 degrees), a 20 percent rating under DC 5213 is 
warranted.  

However, while the Veteran's left elbow symptomatology 
warrants a 20 percent rating under DC 5213, because the 
preponderance of the evidence indicates that his left hand is 
not fixed in supination or hyperpronation, and fails to show 
that he has undergone bone fusion, his total disability 
picture does not rise to the severity required for a 30 
percent rating under DC 5213.  In this regard, the Board 
acknowledges that the Veteran reported that he was unable to 
move his hand during VA treatment for a flare up in April 
2009.  Significantly, however, during follow-up treatment a 
month later, the Veteran demonstrated full pronation and 
supination to five degrees.  Moreover, the Board points out 
that, given the above range of motion findings, there is no 
indication the Veteran's hand is fixed in any position.  
Thus, a rating in excess of 20 percent under DC 5213 is not 
warranted in this case.  


F.  Other Considerations

The Board has also considered the applicability of 38 C.F.R. 
§ 4.71a, DCs 5205, 5209, 5210, 5211, and 5212.  However, 
because there is no evidence of record indicating that the 
Veteran has ankylosis of the left elbow; other impairment of 
flail joint of the left elbow; a joint fracture with marked 
cubitus varus/cubitus valgus deformity, or with an un-united 
fracture of the head of the radius; nonunion of the radius or 
ulna with flail false joint; non-union in the upper half of 
the ulna with false movement; or nonunion in the lower half 
of the radius with false movement, these codes are 
inapplicable.  

The Board has also considered whether a separate rating for 
arthritis of the left elbow is warranted under 38 C.F.R. § 
4.71a, DC 5003.  In this regard, the Board notes that, under 
DC 5003, degenerative or traumatic arthritis established by 
x-ray findings are to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints or joint involved.  When there is arthritis 
and at least some limitation of motion, but the limitation of 
motion would be rated as noncompensable under a limitation of 
motion code, a 10 percent rating may be assigned for each 
affected major joint or group of minor joints.  38 C.F.R. § 
4.71a, DC 5003.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  For purpose of 
rating disability from arthritis, the elbow is considered a 
major joint.  38 C.F.R. § 4.45(f).  

Here, the Board notes that x-rays taken in October 2006 
revealed significant post-traumatic osteoarthritis, x-rays 
taken in July 2008 revealed degenerative changes, and x-rays 
taken in April 2009 showed advanced radiocapitellar 
arthritis.  Significantly, however, as discussed above, the 
Veteran is now in receipt of a 20 percent disability rating 
for his limitation of motion under 38 C.F.R. § 4.71a, DC 
5213-5206.  As such, to assign a separate rating for 
arthritis on the basis of limitation of motion under a 
different diagnostic code would violate the law against 
pyramiding, which specifically states that the evaluation of 
the same manifestations under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (holding that the critical 
element in the assignment of separate ratings under 
diagnostic codes is that none of the symptomatology is 
duplicative or overlapping).  As such, a separate rating for 
arthritis of the left elbow under DC 5003 is not warranted in 
this case.  


G.  Extraschedular Consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's residuals of a 
left elbow fracture (i.e., pain and limitation of motion) are 
not shown to cause any impairment that is not already 
contemplated by the rating criteria, and the Board finds that 
the rating criteria reasonably describe his disability.  For 
these reasons, referral for consideration of an 
extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to service connection for tinnitus is granted. 

Subject to the law and regulations governing payment of 
monetary benefits, an initial rating of 20 percent for 
residuals of a left elbow fracture (minor) is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


